t c memo united_states tax_court hilton lee strickland petitioner v commissioner of internal revenue respondent docket no 18080-99l filed date hilton lee strickland pro_se brandi b darwin for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court under sec_6330 to review respondent’s determination on a proposed levy we must decide whether to sustain that determination we shall section references are to the internal_revenue_code as applicable herein - - findings_of_fact most facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the accompanying exhibits we find the stipulated facts accordingly petitioner resided in florida when his petition was filed on date respondent mailed to petitioner notices of deficiency in his and federal income taxes petitioner never petitioned the court with respect to either notice on date respondent’s examination office in holly hill florida holly hill issued to petitioner for those years and a document that read in relevant part as follows final notice notice_of_intent_to_levy and notice of your right to a hearing pleask respond immediately your federal tax is still not paid we previously asked you to pay this but we still haven’t received your payment this letter is your notice of our intent to levy under internal_revenue_code irc sec_6331 and your right to receive appeals consideration under sec_6330 if you don’t pay the amount you owe make alternative arrangements to pay or request appeals consideration within days from the date of this letter we may take your property or rights to property such as real_estate automobiles business_assets bank accounts wages commissions and other income we’ve enclosed publication with more information publication explaining your right to appeal and form to request a collection_due_process_hearing with appeals on the same day petitioner requested the referenced hearing before the internal_revenue_service office of appeals appeals petitioner stated in his request that i relied on the advice of a tax_return professional who had given me wrong information i do not owe the taxes which are now being billed to me appeals assigned petitioner’s request for a hearing to settlement officer roger cable an appeals officer and mr cable sent the case to michael generazio a revenue_agent in the holly hill examination office for the purpose of holding the hearing ’ mr generazio held the hearing with petitioner in holly hill as respondent’s counsel explained at trial there wasn’t an appeals officer there that could meet with petitioner for the due process matter but --- so he was referred to an examiner there who he did meet with following the hearing mr cable telephoned petitioner to notify him that mr generazio had concluded that petitioner’s federal_income_tax liabilities overpayments for and were year liability overpayments dollar_figure dollar_figure big_number dollar_figure ' this amount was primarily if not entirely attributable to interest payable by petitioner with respect to that year’s taxes ' the revenue_agent who recommended the levy was also assigned to respondent’s holly hill examination office - mr cable also notified petitioner that he could pay this amount in full or in monthly installments petitioner told mr cable that petitioner was unable to pay the balance in full at that time or to enter into an installment_agreement petitioner had previously paid to the commissioner at least dollar_figure with respect to subject year taxes by borrowing the money and he was making monthly payments on that debt while living on a fixed income on date appeals mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice stated that petitioner’s federal_income_tax liability for the subject years was the dollar_figure referenced above petitioner petitioned the court on date to review respondent’s determination the petition contains no allegation of error as to respondent’s determination petitioner alleges in the petition that he has already paid his income_tax_liability for the subject years exclusive of interest and penalties that he lives on a fixed income and that he has taken out a second mortgage to clear this debt which has caused me to be over-extended and behind with all my creditors petitioner requested in his petition that the court waive the dollar_figure petitioner asked the court at trial as an alternative to waiving that amount to allow him to meet with a collection officer to discuss that amount - - opinion sec_6330 was added to the code as part of the internal_revenue_service irs restructuring and reform act of rra publaw_105_206 112_stat_685 the passage of the rra culminated a year of congressional investigations and hearings over the future of the irs resulting in highly publicized criticisms of the agency’s collection methods the rra contains over provisions fortifying taxpayer rights and improving customer service and its passage establishes new taxpayer rights sec_6330 in particular establishes formal procedures where the irs seeks to collect taxes by levy s rept pincite 1998_3_cb_537 the senate_finance_committee explained in its report that taxpayers are entitled to protections in dealing with the irs that are similar to those they would have in dealing with any other creditor id sec_6330 provides in relevant part as follows sec notice and opportunity for hearing before levy a requirement of notice before levy --- in general --no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing on the basis of the court’s holding in lunsford v commissioner t c lunsford we conclude that we have jurisdiction in this case under this section before such levy is made xk kek bo right to fair hearing -- in general --if the person requests a hearing such hearing shall be held by the internal_revenue_service office of appeals pursuant to the court’s holding in lunsford v commissioner t c _ lunsford ii we confine our analysis solely to the issues raised in the petition the only issue that we understand petitioner to have raised in the petition concerns either the amount and or existence of the underlying tax_liability for the only year in issue with a liability or an offer to compromise the dollar_figure by paying nothing pursuant to lunsford ii we consider petitioner to have abandoned all other allegations of error which he might have set forth in this petition including in particular any allegation that his hearing with the revenue_agent was improper by virtue of the fact that sec_6330 requires explicitly that a hearing under sec_6330 shall be held by the internal_revenue_service office of appeals as to the first of the two issues possibly raised in the petition it is well settled in this court that the taxpayer cannot challenge the amount and or existence of an underlying tax_liability where the taxpayer receives a notice_of_deficiency - j- id at slip op pincite as to the second issue it is well settled in this court that we review that issue under an abuse_of_discretion standard id at slip op pincite because the judicial record at hand does not support our finding of any abuse_of_discretion on the part of irs appeals we sustain respondent’s determination in full decision will be entered for respondent as to petitioner’s request to allow him to meet with a collection officer to discuss the dollar_figure petitioner has not set forth in his petition any bona_fide argument that makes it either necessary or productive to remand this case to irs appeals to consider that amount lunsford v commissioner t c __ __ slip op pincite lunsford ii we reject that request on the basis of lunsford ii
